 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     DIAMOND RESORTS CORPORATION, et
11   al.,                                                 Case No.: 2:19-cv-00227-APG-NJK
12             Plaintiff(s),                                             Order
13   v.                                                             [Docket No. 66]
14   KYLE BROWN, et al.,
15             Defendant(s).
16         Pending before the Court is defense counsel’s motion to withdraw. Docket No. 66.
17 Plaintiffs filed a response and defense counsel filed a reply. Docket Nos. 68, 69. The Court held
18 a hearing on the motion on November 6, 2019. For good cause shown, the motion to withdraw is
19 GRANTED and the Clerk’s Office is INSTRUCTED to update the docket with Defendants’
20 contact information as identified in Docket No. 66 at 4-5.1
21         Defendants Kyle Brown and Martin Brown are ORDERED to file, by November 20, 2019,
22 either a notice of intent to proceed pro se or a notice of appearance by new counsel. Corporations
23 are not permitted to proceed pro se. See United States v. High Country Broad. Co., Inc., 3 F.3d
24 1244, 1245 (9th Cir. 1993). Accordingly, each of the corporate Defendants is ORDERED to file,
25 by November 20, 2019, a notice of appearance by new counsel. FAILURE TO COMPLY WITH
26
27         1
            Defendants Kyle Brown and Martin Brown represented at the hearing that this contact
   information is accurate. To the extent there is any change in this contact information, Defendants
28 must immediately file a notice with the Court so explaining. See, e.g., Local Rule IA 3-1.

                                                   1
 1 THIS ORDER MAY RESULT IN THE IMPOSITION OF SANCTIONS, UP TO AND
 2 INCLUDING CASE-DISPOSITIVE SANCTIONS.
 3         Lastly, the public record indicates that discovery responses were not provided by
 4 Defendants by the deadline for doing so. See Docket No. 69 at 3. At the hearing, Plaintiffs
 5 referenced potential ramifications stemming from that failure.     That is an issue for future
 6 determination through the meet-and-confer process and/or potential motion practice if necessary.
 7 The Court expresses no opinion on the issue herein.
 8         IT IS SO ORDERED.
 9         Dated: November 6, 2019
10                                                            ______________________________
                                                              Nancy J. Koppe
11                                                            United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
